Title: Destutt de Tracy to Thomas Jefferson, 11 April 1818
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


                    
                        
                            Monsieur
                             à Paris Ce 11. Avril 1818
                        
                        C’est le 13 9bre dernier que Mr Lyman m’a remis la très aimable lettre que vous m’aviez fait l’honneur de m’ecrire le 15 Mai precedent. J’y ai Vu avec un bien grand plaisir que vous aviez reçu mes deux dernières lettres des 4 fevrier et 24 Xbre 1816. ainsi que tous les petits envois de livres ou de manuscrits que je vous avais fait precedement & que vous Conserviez toujours la même indulgence & la même bonté  pour les differens essais que je vous ai Signifiée Soumis; mais Surtout j’ai été Charmé d’apprendre que vous Continuiez à jouir d’une parfaite Santé & tous Ceux qui Sont assez heureux pour voir votre très jolie ecriture me Certifient qu’elle est toujours la même, & que votre main est aussi Sûre que la tête qui la guide est excellente. Conservez longtems, Monsieur, tous Ces avantages pour le bonheur de vos amis, de votre patrie & du monde entier. je m’en rejouis de tout mon Cœur.
                        pour moi, Monsieur, je ne Suis plus digne même de vos encouragemens. je ne  suis plus aveugle que jamais. je ne Suis plus Capable de rien, & l’etat de ma triste patrie acheve de m’accabler. avec la France, l’esprit de liberté a été opprimé & ecrasé en Europe. il vit bien dans le Coeur de quelques hommes Sans puissance, mais dination  dix nations Stupides (à Commencer par celle qui Se croit la plus eclairée, les  Anglais) triomphent insolemment d’en avoir vaincu une Seule & en elle le genie de la liberté, & jouissent Complaisamment & lachement du plaisir d’avoir drivé leurs propres fers & Ceux de tout l’ancien Continent. dans mon chagrin je dis Comme Didon Exoriare nostris ex ossibus ultor; & Ce vengeur je l’attends de l’Amérique. C’est Chez vous, Monsieur, que Se Concentrent toutes mes affections & mes esperances Comme mon estime. C’est vous dire assez avec quelle impatience j’attends que vous Secouriez efficacement vos frères de L’Amerique Espagnole & particulierement Ceux des Etats unis de L’Amerique du sud Residents a Buenos ayres; Car leur Conduite me parait admirable & leurs principes excellents & ils ont ici un agent pour lequel j’ai la plus haute estime & la plus sincere amitié: Mr De Lafayette l’a introduit auprès de Mr Gallatin je Souhaite que Celui ci en pense de même.  pour moi il me rappelle Sinon les talens Superieurs du moins la raison & les vertus de Votre immortel franklin & Surtout la penible position dans laquelle il S’est trouvé Si longtems chez nous. Celle de Celui ci est encore pire puisque la faveur publique est moins puissante pour le Soutenir dans ce tems ci qu’elle n’etait alors, quoiqu’elle Soit Certainement plus energique encore.
                        
                        puisque j’ai une occasion Sure pour vous ouvrir ainsi mon Cœur, permettez, Monsieur, que j’en profite aussi pour vous faire hommage d’un exemplaire du Commentaire sur l’esprit des loix. la liberté de la presse etant trop opprimée En France pour que Cet ouvrage puisse y paraitre avec Surété, je l’ai laissé imprimer à Liege. mais Comme je n’ai voulu ni l’avouer ni m’en meler on y a fait Sans mon aveu des Changemens & quelques legers retranchemens qui ne me plaisent pas & j’aime toujours mieux le Manuscrit que vous avez entre les mains & Surtout la Traduction que vous avez eu la bonté d’en faire faire. toutefois tel qu’ell qu’il est, je désire qu’il parvienne jusqu’a vous & vous soit une occasion de vous ressouvenir de l’homme qui vous prie d’agreer de sa part les assurances d’un eternel devouement & du plus profond respect
                        
                            Tracy
                        
                    
                    
                        
                            
                                P.S.  
                                J’ai reçu Mr Lyman comme un homme Venant de Votre part c’est à dire de mon mieux. je l’ai fort engagé à regarder ma maison comme la Sienne; mais il nous a fait jusqu’a present peu jouir de sa société. cependant il me parait un très interessant jeune homme, mais il aurait bien plus de charmes pour moi s’il avait pu me parler de vous comme ayant eu le bonheur de Vous voir.Je dois vous dire en finissant que quoique j’evite d’avouer formellement le Commentaire sur Montesquieu, mon Secret est tellement eventé que personne n’ignore que j’en Suis l’auteur & qu’en consequence les uns m’en Veulent un peu de bien & les autres beaucoup de mal. au reste je m’en mets peu en peine & en attendant il se vend beaucoup ici parcequ’on a honte de poursuivre un livre qui passe pour etranger.Je dois aussi me Vanter à Vous, Monsieur, que mes trois premiers Volumes ont été très bien traduits en Italien à Milan & que le Quatrieme Va les Suivre. Ce 4e a été de même traduit en Espagnol & publié à Madrid avec toute permission ainsi que mes principes Logiques; & le Traducteur, Mr Guttières a été nommé à une Chaire d’Economie politique créee pour lui à Malaga. Il y en a déja une à Madrid & une autre à Barcelone. Le Roi de Wurtemberg vient d’en etablir une à Stuttgard. je Crois qu’il y en aura dans tout le monde avant que nous puissions en voir une seule dans notre malheureuse France. Cependant, vous en conviendrez, ce ne sont pas les pauvres Français qui ont le moins contribué à l’avancement de cette utile Science. tel est notre Sort dans tous les genres. mais, Monsieur quelle bonne action vous avez faite de faire reimprimer chez vous Malthus! on ne saurait trop mediter cet important & triste ouvrage, il conduit à voir Sous un jour tout nouveau les veritables interets de L’humanité & des sociétés, & à en Sonder toutes les profondeurs. je voudrais seulement qu’il fut refait de main de maître avec plus de methode. Cela serait digne de vous. c’est toujours vers vous que tous mes vœux se dirigent.J’ai bien regretté votre estimable & loyal ami Dupont De Nemours, il etait penetré pour Vous de la plus tendre admiration.
                            
                        
                        Actuellement je me flatte à tout moment de voir arriver ici un exemplaire de cette Traduction de mon 4e Volume que vous avez eu la bonté de Surveiller & qui est assurement tout Ce qui peut lui faire le plus d’honneur. Jaurai un bien vif plaisir à la reçevoir de votre main.
                    
                 
                    Editors’ Translation
                    
                        
                            
                                Sir
                                 Paris 11. April 1818
                            
                            On 13 November Mr. Lyman handed me the very kind letter with which you honored me last 15 May. I was quite pleased to see that you had received my last two letters of 4 February and 24 December 1816, as well as all the little parcels of books or manuscripts I sent you previously, and that you still had the same indulgence and kindness toward the various essays I submitted to you. But most of all I was delighted to learn that you continue to enjoy perfect health. Everyone fortunate enough to see your very handsome handwriting assures me that it is still the case and that your hand is as steady as the excellent mind that guides it. May you long retain, Sir, all of these benefits, for the happiness of your friends, your country, and the entire world. I rejoice with all my heart.
                            For my part, Sir, I am no longer worthy even of your encouragement. I am more blind than ever. I am no longer capable of anything, and the condition of my sad country completely overwhelms me. Along with France, the spirit of liberty has been oppressed and crushed in Europe. It still lives on in the hearts of a few powerless men, but ten stupid nations (starting with one that believes itself to be the most enlightened, the English) are insolently triumphant for having vanquished a single country and with it, the spirit of liberty. With complacence and cowardice, they enjoy the pleasure of having riveted their own shackles and those of the entire old continent. In my grief I say, like Dido, Exoriare nostris ex ossibus ultor, and I expect this avenger to come from America. On your country, Sir, I focus all my affections, hopes, and esteem. You can see how eagerly I am waiting for you to provide effective assistance to your brothers in Spanish America and particularly to those in the United Provinces of South America living in Buenos Aires, because their behavior seems admirable to me and their principles excellent. They have an agent here for whom I have the highest esteem and with whom I have the most sincere friendship. Mr. Lafayette introduced him to Mr. Gallatin. I hope that Mr. Gallatin will think of him as I do. This man calls to my mind, if not the superior talents, at least the reason and virtue of your immortal Franklin, and above all the difficult position in which he found himself for so long in our country. His situation is even worse, as public favor is less able to support him now than it was then, although now it is certainly more energetic.
                            Since I have a safe opportunity to open my heart to you,  allow me, Sir, to take advantage of it to pay homage to you by offering you a copy of the Commentaire sur L’Esprit des Lois de Montesquieu. The freedom of the press being too oppressed in France for this work to be published safely here, I had it printed in Liège. But as I would neither admit my authorship nor be involved in its publication, some changes and small omissions were made without my permission, with which I am not pleased. I still prefer the manuscript in your possession and, most of all, the translation you so kindly arranged. However, such as it is, I want it to reach you and enable you to recall the man who asks that you accept the assurances of his eternal devotion and most profound respect
                            
                                Tracy
                            
                        
                        
                            
                                
                                    P.S.
                                     I received Mr. Lyman as a man sent by you, that is to say, to the best of my ability. I encouraged him to use my house as if it were his own, but so far he has not allowed us to enjoy his company very much. Nevertheless, he seems to be a very interesting young man, although he would be much more attractive to me if he could have spoken about you from actual acquaintance.I must tell you in closing that even though I avoid formally acknowledging the Commentaire sur L’Esprit des Lois de Montesquieu, my secret is so widely known that everybody is aware that I am its author. Consequently some people  wish me a little good, while others wish me much ill. I do not in any event concern myself much with it. In the meantime it sells very well here, because they are ashamed to prosecute a book that passes as foreign.I must also boast, Sir, that my first three volumes have been translated very well into  Italian, in Milan, and that the fourth is going to follow suit. This fourth volume, along with my Principes Logiques, was similarly translated into Spanish and published in Madrid with all the requisite permissions. The translator, Mr. Gutiérrez, was appointed to a chair of political economy created for him in Málaga. Such chairs already exist in Madrid and Barcelona. The king of Württemberg has just established one in Stuttgart. I believe they will be all over the world before we see a single one in our unhappy France. You will agree, however, that the poor French did not contribute the least to this science. Such is our fate in every genre. But, Sir, what a good deed you have done by having Malthus reprinted in your country! To meditate sufficiently  on this important and sad work is impossible. It sheds a completely new light on the true  interests of humanity and society, and it makes one want to explore its depths. I only wish that it would be redone by the hand of a more methodical master. That would be worthy of you. My hopes are always directed toward you.I have much regretted the passing of your worthy and loyal friend Du Pont de Nemours. He was filled with the most tender admiration for you.
                                
                            
                            I expect at any moment the arrival of a copy of the translation of my fourth volume that you were so kind as to oversee, which is probably what gives it the most value. I will be extremely pleased to receive it from your hands.
                        
                    
                 